DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “the predicted lateral distance” in line 37. The term should be “the predicted lateral distance over time” as previously recited in the claim. The same terminology should be used throughout the claim to reference the same elements.  
The claim additionally recites “the adjacent road line ahead the host vehicle” in line 16. The phrase should read as “the adjacent road line ahead of the host vehicle” for grammatical accuracy. 
The claim additionally recites “position of the target vehicle over the time” in line 36 (emphasis added). The emphasized word “the” in the limitation appears to be erroneous. 
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the claim recites “the adjacent road line ahead the target vehicle” in line 2. The phrase should be “the adjacent road line ahead of the target vehicle” for grammatical accuracy.  
The claim further recites “adjacent road line markers ahead the target vehicle” in lines 2-3. The phrase should be “adjacent road line markers ahead of the target vehicle” for grammatical accuracy. 


Claim 3 is objected to because of the following informalities:  the claim recites “detect road line markers ahead the host vehicle” in line 2. The phrase should be “detect road line markers ahead of the host vehicle” for grammatical accuracy.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the claim recites “the road line ahead the target vehicle” in line 16. The phrase should be “the road line ahead of the target vehicle” for grammatical accuracy. 
The claim further recites “the predicted lateral distance” in line 26. The term should be “the predicted lateral distance over time” as previously recited in the claim. The same terminology should be used throughout the claim to reference the same elements.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “the adjacent road line ahead of the target vehicle” in line 25 and “the predicted lateral distance over time between the host vehicle and the target vehicle” in lines 33-34. There in insufficient antecedent basis for these limitations in the claim. 

Regarding claims 2-3, these claims depends from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 4, the claim recites “[a] host vehicle comprising the system of claim 1.” Claim 4 is therefore rejected for the same reasons as claim 1 above, as claim 4 does not cure the deficiencies of claim 1 noted above. 

Regarding claim 5, the claim depends from claim 4 and is therefore rejected for the same reasons as claim 4 above, as claim 5 does not cure the deficiencies of claim 4 noted above. 

Regarding claim 6, the claim recites “the other side of a road line” in line 2, “the road line ahead of the host vehicle” in line 4, and “the road line ahead of the target vehicle” in line 13. There is insufficient antecedent basis for these limitations in the claim. 

Regarding claims 7-8, these claims depends from claim 6 and are therefore rejected for the same reasons as claim 6 above, as they do not cure the deficiencies of claim 6 noted above. 

Regarding claim 9, the claim recites “the method of claim 6” in line 5. Claim 9 is therefore rejected for the same reasons as claim 6 above, as claim 9 does not cure the deficiencies of claim 6 noted above. 

Regarding claim 10, the claim recites “the method of claim 6” in line 4. Claim 10 is therefore rejected for the same reasons as claim 10 above, as claim 10 does not cure the deficiencies of claim 6 noted above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites “estimate the current speed of the host vehicle based on an indication from the speed sensor; estimate a heading of an adjacent road line ahead of the host vehicle based on an indication from the road line markers detector; estimate a heading of the host vehicle based on an indication from the movement sensor; calculate a compensated heading of the host vehicle by subtracting the estimated heading of the adjacent road line ahead the host vehicle from the estimated heading of the host vehicle; calculate a predicted lateral change position of the host vehicle over time relative to a current position of the host vehicle by combining the current speed of the host vehicle, and the compensated heading of the host vehicle; estimate a relative heading of the target vehicle relative to the host vehicle, estimate a current speed of the target vehicle and estimate a current 
These limitations, when read in light of the specification, are mathematical operations and/or mental processes in the form of evaluations or judgements capable of being performed in the human mind. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely road vehicles (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “a speed sensor configured to capture a current speed of the host vehicle”, “a road line markers detector configured to capture road line markers on a path of the host vehicle”, “a movement sensor configured to capture a direction of the host vehicle”, and “an object detector configured to detect a target vehicle.” These claimed sensors and detectors, when read in light of the specification, are generic sensors being used in their conventional manner to Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350 (Fed. Circ. 2016)). 
The claim additionally recites “a controller.” When read in light of the specification, the claimed “controller” is a generic computing component. The use of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (see at least MPEP 2106.05(f)). 

Regarding claim 2, the claim recites the controller is further configured to “estimate the heading of the adjacent road line ahead the target vehicle by assigning to the adjacent road line markers ahead the target vehicle, a symmetrical expansion around an origin point of detection of the adjacent road line markers ahead of the host vehicle.” This operation, when read in light of the specification, is again a mathematical operation and/or a mental process in the form of a judgement or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 3, the claim further specifies the “road line markers detector includes a single vision detector.” As noted above in the rejection of claim 1, this detector, when read in light of the specification, is still a generic sensor being used in a conventional manner to gather data. The courts have held that the collection of available data using known techniques is not enough to render a claim patent-eligible (see Electric Power Group). 

Regarding claim 4, the claim recites “[a] hose vehicle comprising the system of claim 1.” Claim 4 therefore differs from claim 1 only by the recitation of a “vehicle.” As noted above in the rejection of claim 1, the claimed “vehicle” is recited at a high level of generality such that it is not a particular machine, but rather merely links the use of the abstract idea to a particular technological environment. 

Regarding claim 5, the claim further specifies the nature of the claimed “road line markers detector”, “movement sensor”, and “object detector.” As noted above in the rejection of claim 1, these sensors and detectors, when read in light of the specification, are still generic sensors being used in a conventional manner to gather data. The courts have held that the collection of available data using known techniques is not enough to render a claim patent-eligible (see Electric Power Group).

Regarding claim 6, the claim recites “estimating a current speed of the host vehicle; estimating a heading of the road line ahead of the host vehicle; estimating a heading of the host vehicle; calculating a compensated heading of the host vehicle by subtracting the estimated heading of the road line ahead of the host vehicle from the estimated heading of the host vehicle; calculating a predicted lateral change position of the host vehicle over time relative to a current position of the host vehicle by combining the current speed of the host vehicle and the compensated heading of the host vehicle; estimating a current speed of the target vehicle; estimating a heading of the road line ahead of the target vehicle; estimating a relative heading of the target vehicle relative to the host vehicle; calculating a compensated relative heading of the target vehicle by subtracting the estimated heading of the road line ahead the target vehicle from the estimated relative heading of the target vehicle; calculating a predicted lateral change position of the target vehicle over time relative to a current position of the target vehicle by combining the current speed of the target vehicle and the compensated relative heading of the target vehicle; estimating a current lateral distance between the host vehicle and the target vehicle; calculating a 
As noted above in the rejection of claim 1, these limitations, when read in light of the specification, are steps of data gathering, mathematical operations, and/or mental processes in the form of judgements and evaluations capable of being performed in the human mind. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 7, the claim recites “estimating the heading of the road line ahead of the target vehicle comprises assigning to the road line markers ahead of the target vehicle a symmetrical expansion around an origin point of detection of the road line markers ahead of the host vehicle.” This operation, when read in light of the specification, is again a mathematical operation and/or a mental process in the form of a judgement or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 8, the claim recites “estimating the heading of the road line ahead of the target vehicle comprises detecting road line markers only ahead of the host vehicle.” This limitation is a step of data gathering. As noted previously, the collection of available data is within the realm of abstract ideas and does not render a claim patent-eligible. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. 

Regarding claim 9, the claim recites “the at least one program including instructions for performing the method of claim 6.” The claim therefore is rejected for the same reasons as claim 6 above. 
The claim recites additional elements of “at least one processor”, “memory”, and “at least one program stored in the memory.” These elements, when read in light of the specification, are generic computing components being used to perform the abstract ideas noted above in the rejection of claim 6. The use of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (see at least MPEP 2106.05(f)).

Regarding claim 10, the claim recites “cause the first device to perform the method of claim 6.” The claim therefore is rejected for the same reasons as claim 6 above. 
The claim recites additional elements of “a non-transitory computer-readable storage-medium comprising at least one program” and “a first device.” These elements, when read in light of the specification, are generic computing components being used to perform the abstract ideas noted above in the rejection of claim 6. The use of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (see at least MPEP 2106.05(f)).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (United States Patent Application Publication No. US 2020/0086854 A1) [hereinafter “Liu”] in view of Ivanovic et al. (United States Patent Application Publication No. US 2020/0047752 A1) [hereinafter “Ivanovic”].

Regarding claim 1, Liu teaches a side collision risk estimation system for a host vehicle, comprising:
a speed sensor configured to capture a current speed of the host vehicle ([0016]);
a movement sensor configured to capture a direction of the host vehicle (see [0016] and [0067]);
an object detector configured to detect a target vehicle (see [0017] and [0067]); and
a controller in communication with the speed sensor, the movement sensor, and the object detector (computer 105; see Figure 1), said controller being configured to:
estimate the current speed of the host vehicle based on an indication form the speed sensor (see [0016] and [0067]);
estimate a heading of the host vehicle based on an indication from the movement sensor (see [0016] and [0067]);
estimate a relative heading of the target vehicle relative to the host vehicle, estimate a current speed of the target vehicle, and estimate a current lateral distance between the host vehicle and the target vehicle based on an indication from the object detector (see [0016]-[0017], [0028]-[0065], [0069], and Table 1).

Liu does not expressly teach a road line markers detector in communication with the controller configured to capture road line markers on a path of the host vehicle, the controller being configured to: estimate a heading of an adjacent road line ahead of the host vehicle based on an indication from the road line markers detector; calculate a compensated heading of the host vehicle by subtracting the estimated heading of the adjacent road line ahead the host vehicle from the estimated heading of the host vehicle; calculate a predicted lateral change position of the host vehicle over time relative to a current position of the host vehicle by combining the current speed of the host vehicle, and the 
Ivanovic generally teaches a system for adjusting a vehicle heading relative to a lane (see Abstract). Ivanovic teaches the system includes a camera 130 communicating with computer 110 that detects lane boundaries on a path of the vehicle (see [0038]). Ivanovic teaches the system then estimates a heading of the road line Ψroad and an adjusted vehicle heading offset eΨ by subtracting the heading of the road line from the heading of the host vehicle Ψ (see Figure 2, [0038]-[0043], [0054] and Table 1). Ivanovic teaches the vehicle heading offset and the vehicle speed are used to determine the lateral position of the host vehicle over time (see [0054]-[0056] and [0062]-[0069]). Ivanovic teaches using these variables to predict the lateral position of the vehicle over time reduces error (see [0028]-[0029] and [0069]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Liu so as to capture road line markers on a path of the host vehicle, estimate a heading of the road line ahead of the host vehicle and the target vehicle, determine a compensated heading for the host vehicle and the target vehicle by subtracting the heading of the road lines from the headings of the respective vehicles, and determine the change in lateral position of the vehicles over time using these compensated headings and the speeds of the respective vehicles, in view of Ivanovic, as Ivanovic teaches doing so improves the accuracy of the determinations and minimizes errors related to in-lane positioning of a vehicle. As Liu teaches “the methodology is flexible enough to 

The resultant combination of Liu and Ivanovic thereby further teaches the controller being configured to calculate the predicted lateral distance over time between the host vehicle and the target vehicle by combining the current lateral distance with the predicted lateral distance change position of the host vehicle over time and with the predicted lateral change position of the target vehicle over the time (see Equation 3 of Liu; see also [0031]-[0069] of Liu), and evaluate a side collision risk over time from the predicted lateral distance between the host vehicle and the target vehicle (see [0031]-[0071] of Liu). 

Regarding claim 2, the combination of Liu and Ivanovic further teaches the controller is configured to estimate the heading of the adjacent road line ahead the target vehicle by assigning to the adjacent road line markers ahead the target vehicle a symmetrical expansion around an origin point of detection of the adjacent road line markers ahead of the host vehicle (see [0039] of Ivanovic). 

Regarding claim 3, the combination of Liu and Ivanovic further teaches the road line markers detector includes a single vision detector configured to detect road line markers ahead the host vehicle (see [0038] of Ivanovic). 

Regarding claim 4, the combination of Liu and Ivanovic, as applied to claim 1 above, teaches a host vehicle (host vehicle 101 of Liu) comprising the system of claim 1 (see the rejection of claim 1 above). 

Regarding claim 6, the combination of Liu and Ivanovic, as applied to claim 1 above, teaches a method of estimating a side collision risk with a target vehicle succeeding a host vehicle on the other side of a road line adjacent to the host vehicle, said method comprising:
estimating a current speed of the host vehicle (see [0016] and [0067] of Liu); 
estimating a heading of the road line ahead of the host vehicle (see Figure 2, [0038]-[0043], [0054] and Table 1 of Ivanovic); 
estimating a heading of the host vehicle (see [0016] and [0067] of Liu; see also [0038] of Ivanovic); 
calculating a compensated heading of the host vehicle by subtracting the estimated heading of the road line ahead of the host vehicle from the estimated heading of the host vehicle (see Figure 2, [0038]-[0054] and Table 1 of Ivanovic); 
calculating a predicted lateral change position of the host vehicle over time relative to a current position of the host vehicle by combining the current speed of the host vehicle and the compensated heading of the host vehicle (see [0054]-[0056] and [0062]-[0069] of Ivanovic); 
estimating a current speed of the target vehicle (see [0016]-[0017], [0028]-[0065], [0069], and Table 1 of Liu); 
estimating a heading of the road line ahead of the target vehicle (see Figure 2, [0038]-[0043], [0054] and Table 1 of Ivanovic and the rejection of claim 1 above); 
estimating a relative heading of the target vehicle relative to the host vehicle (see [0016]-[0017], [0028]-[0065], [0069], and Table 1 of Liu); 

calculating a predicted lateral change position of the target vehicle over time relative to a current position of the target vehicle by combining the current speed of the target vehicle and the compensated relative heading of the target vehicle (see [0054]-[0056] and [0062]-[0069] of Ivanovic and the rejection of claim 1 above); 
estimating a current lateral distance between the host vehicle and the target vehicle (see [0016]-[0017], [0028]-[0065], [0069], and Table 1 of Liu); 
calculating a predicted lateral distance over time between the host vehicle and the target vehicle by combining the current lateral distance with the predicted lateral change position of the host vehicle over time and with the predicted lateral change position of the target vehicle over time (see Equation 3 of Liu; see also [0031]-[0069] of Liu); and 
evaluating a side collision risk over time from the predicted lateral distance between the host vehicle and the target vehicle (see [0031]-[0071] of Liu).

Regarding claim 7, the combination of Liu and Ivanovic further teaches estimating the heading of the road line ahead of the target vehicle comprises assigning to the road line markers ahead of the target vehicle a symmetrical expansion around an origin point of detection of the road line markers ahead of the host vehicle (see [0039] of Ivanovic). 

Regarding claim 8, the combination of Liu and Ivanovic further teaches estimating the heading of the road line ahead of the target vehicle comprises detecting road line markers only ahead of the host vehicle (see [0038]-[0039] of Ivanovic, note that the camera is said to provide a “front view”). 

Regarding claim 9, the combination of Liu and Ivanovic, as applied to claim 1 above, teaches a first device, comprising:
at least one processor (computer 105 of Liu; see also claim 10 of Liu);
memory (data store 106 of Liu; see also claim 10 of Liu); and
at least one program stored in the memory, the at least one program including instructions for performing the method of claim 6 (see claim 10 of Liu and the rejection of claim 6 above).

Regarding claim 10, the combination of Liu and Ivanovic, as applied to claim 1 above, teaches a non-transitory computer-readable storage-medium comprising at least one program for execution by one or more processors of a first device, the at least one program including instructions which, when executed by at least one processor, cause the first device to perform the method of claim 6 (see claim 10 of Liu and the rejection of claim 6 above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu and Ivanovic, as applied to claim 1 above, and further in view of Garnault et al. (United States Patent Application Publication No. US 2019/0382018 A1) [hereinafter “Garnault”].

Regarding claim 5, the combination of Liu and Ivanovic, as applied to claim 1 above, teaches the road line markers detector comprises at least one front camera configured to capture front road line 
The combination of Liu and Ivanovic does not expressly teach the Lidar sensor is arranged at a corner side of the hsot vehicle, said object detector being configured to detect an object at a side rear location of the host vehicle. Liu is silent as to the location of the LIDAR sensor (see [0017] of Liu). 
Garnault also generally teaches a method and apparatus for a host vehicle for monitoring a target vehicle in an adjacent lane (see Abstract). Garnault teaches the vehicle system 200 includes LIDAR sensors 110, including one arranged at a rear corner side of the host vehicle to detect objects at a side rear location of the hsot vehicle (see Figure 1 and [0029]-[0035]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Liu and Ivanovic so as to arrange at least one of the LIDAR sensors at a corner side of the hsot vehicle to detect an object at a side rear location of the host vehicle, in view of Garnault, as Garnault teaches arranging LIDAR sensors at the corners of the host vehicle allows for complete 360 degree coverage of the environment around the host vehicle (see [0029]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Chen et al. (US 2011/0018699 A1) generally teaches:
A rear-view system for a vehicle has a camera disposed on the vehicle. An electronic control unit receives and processes the image information from the camera. A display displays 

Pilutti et al. (US 2011/0178710 A1) generally teaches:
A collision mitigation system for a vehicle may include a forward sensing system and at least one controller in communication with the forward sensing system. The forward sensing system may be configured to detect objects in front of the vehicle. The at least one controller may be configured to determine whether the vehicle can be steered into a path along side of the vehicle to avoid a collision with detected objects in front of the vehicle and to issue a command to brake the vehicle if the vehicle cannot be steered into the path along side of the vehicle.

Zhan et al. (US 2020/0265710 A1) generally teaches:
A travelling track prediction method and device for a vehicle are provided. The method includes that: calculating a plurality of potential positions to which is to be reached by a target vehicle within a preset time within a sensible range of a main vehicle; selecting at least two positions from the plurality of potential positions as target positions; predicting a plurality of travelling tracks to each target position for the target vehicle based on travelling state information of the target vehicle; and selecting at least one travelling track from the plurality of travelling tracks as a prediction result of the target vehicle based on environment information around the target vehicle. According to the embodiments, the travelling track of the target 

Bai et al. (US 2018/0060677 A1) generally teaches:
A method for detecting a lane line is provided. The method includes: determining candidate lane line regions in a lane image by filtering the lane image; extracting center points for each candidate lane line region; obtaining a fitting curve of each candidate lane line region by performing curve fitting on the center points of each candidate lane line region; classifying the candidate lane line regions as rectilinear and curvilinear candidate lane line regions according to a slope angle of the fitting curve of each candidate lane line region; dividing the candidate lane line regions into groups based on the classifying result; and determining two groups, which meet a first predetermined condition, as target groups, and recognizing candidate lane line regions in the target groups as lane line regions. Besides, an apparatus and a device for detecting a lane line are further provided.

Ohsugi (US 2018/0086342 A1) generally teaches:
A target-lane relationship recognition apparatus mounted on a vehicle includes a sensor that detects a situation around the vehicle, a memory device in which a map data indicating a boundary position of a lane on a map is stored, and a processing device. The processing device is configured to: (a) acquire, based on the sensor detection result, target information regarding a moving target and a stationary target around the vehicle; (b) acquire, based on the map data and position-orientation of the vehicle, lane geometry information indicating a lane geometry around the vehicle; (c) adjust the lane geometry to generate an adjusted lane geometry satisfying a condition that the moving target is located within a lane and the stationary target is 

Ryu et al. (US 2020/0010073 A1) generally teaches:
Disclosed herein are an apparatus and method for compensating for a heading angle. The apparatus for compensating for a heading angle includes a compensation condition determination unit configured to determine whether a predetermined compensation condition is satisfied, to compensate for a heading angle of a camera, and a heading angle processing unit configured to compensate for the heading angle of the camera using a lane distance input from the camera, when it is determined by the compensation condition determination unit that the compensation condition is satisfied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669